 

 

 

 

 

 

 

 

 

he 7
b ui8t 5C SDNY |
Ipc ecu UMENT
UNITED STATES DISTRICT COURT it ELBCTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK moet fe t
a - - x Dare ee: LI |
CMC TRANSACTION SERVICES, LLC, | BATH EILEL q al
Plaintiff,
18 Civ. 4925 (PAC)
-against-
IDEX CORPORATION, OPINION & ORDER
Defendant. :
een nee nce nn nen eens xX

 

HONORABLE PAUL A. CROTTY, United States District Judge:

Plaintiff brings this action against Defendant for an unpaid commission Plaintiff claims it
is owed for facilitating Defendant’s acquisition of a company called thinXXS. The acquisition
closed after the expiration of the consulting contract between the parties. Plaintiff asserts that it
is nonetheless entitled to the commission because the parties orally agreed to extend the time
period for consulting services. Defendant moves to dismiss on the basis that there was no oral
modification; and if there were one, it would be barred by the New York Statute of Frauds. For
the following reasons, the Court GRANTS Defendant’s motion to dismiss.

BACKGROUND!

Plaintiff, CMC Transaction Services, LLC (“CMC”), previously known as Johnston
Blakely & Company, LLC, is a registered broker that provides strategic advisory services on
mergers, acquisitions, and private placements for established and emerging companies in the life
science industries. Dkt. 1 (“Compl.”) §§ 3, 10-11. Defendant IDEX Corporation (“IDEX”) is a

manufacturer of fluidics equipment and engineered products. Id. § 13.

 

' The Court accepts as true all of Plaintiff's factual allegations and construes the complaint in the light most
favorable to Plaintiff. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 372 (2007),

 

 
On March 19, 2015, CMC and IDEX entered into a written consulting contract (the
“Consulting Agreement” or “Agreement”), which stipulated that IDEX would pay CMC for
providing brokerage services in qualified acquisition transactions. Id. 2-4. “Qualified
Transactions” were defined in the Agreement as deals closing during a six-month term ending on
September 20, 2015 or within a 12-month “tail” period ending on September 20, 2016. Dkt. 18,
Ex. B, “Agreement,” § 4.* The Agreement provided that the terms “may not be modified or
amended except in writing duly executed by the parties hereto” and that the Agreement shall
terminate at the end of the 12-month tail period “unless extended in writing by both parties.”
Agreement §§ 5, 17. One of the target companies identified in the Agreement was thinXXS
Microtechnology AG (*thinX XS”) (pronounced “thinks”), a German microfiuidics company.
Compl. § 21; Agreement App’x A.

During the 6-month term for services under the Agreement, CMC was in contact with
thinXXS regarding its interest in being acquired by IDEX, Compl. { 24. When CMC initially got
in touch with thinXXS on IDEX’s behalf in 2015, thinX XS stated that it was not ready to be
acquired. fd. On or about August 3, 2016—less than two months before the end of the 12-month
tail period —IDEX requested that CMC approach thinXXS again. Id. 25. CMC alleges that
IDEX verbally assured CMC that CMC would still be paid if the deal closed after the tail period

ended; IDEX denies ever extending the Agreement. Id. 26-27; Dkt. 17 at 4.

 

2 Plaintiff did not attach the Agreement to the Complaint, but referenced it in the Complaint and later submitted it to
the Court as Exhibit B to its Opposition to Defendant’s Motion to Dismiss. (See Dkt. 18-2.) The Court finds that it
is appropriate to consider the Agreement in deciding on the motion to dismiss, since the Agreement was
incorporated in the Complaint by reference. See Fraser v. Fiduciary Tr. Co. Int'l, 417 F.Supp.2d 310, 317
(S.D.N.Y. 2006) (“When deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court may consider documents
attached to the Complaint as exhibits or incorporated in it by reference.”).
CMC set up a meeting between [DEX and thinXXS, which occurred on September 22,
2016—two days after the 12-month tail period ended. Compl. {J 29-30; Dkt. 20, “Robinson
Dec. in Opp.,” Ex. 1 at 1-3; Agreement § 4. On October 20, 2016, IDEX asked CMC to follow-
up with thinX XS, and CMC did so. Compl. {[ 31.

On January 11, 2017, IDEX asked CMC to again approach thinX XS, and to reach out to
another target company. Id. | 33. According to Plaintiffs, CMC again raised the issue of the tail
period having expired on the Agreement and stated its understanding that CMC would receive its
fee in the event of a deal closing, and IDEX again reassured CMC that it “will get paid.” Id. ¥ 34.
None of this was in writing and IDEX denies any such assurance. Dkt. 16 at 4. Plaintiff claims it
reached out to thinXXS once again. Id. J 37.

In December 2017, more than a year after the tail period expired, CMC received an email
from IDEX, forwarding an IDEX announcement that it had completed the acquisition of
thinXXS. Id. § 38. In response, CMC asked to confirm that CMC was under contract for
thinXXS and stated that it would calculate the fee owed to CMC based on the deal terms. /d. {[
39.

CMC demanded payment pursuant to the Consulting Agreement, but IDEX refused to
make any payment to CMC, even though it had acquired thinX XS. Id. (41.

On June 4, 2018, CMC filed the Complaint. Dkt. 17 at 4.

DISCUSSION
IL Motion to Dismiss Standard

To defeat a motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if
the complaint contains “factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “A pleading
that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action
will not do.’” Jd. (quoting 550 U.S. at 555). The court must construe the factual allegations
contained in the complaint as true and view the complaint in the light most favorable to
plaintiffs. Twombly, 550 U.S. at 555.

At the motion to dismiss stage, the court “assess[es] the legal feastbility of the
complaint,” but does not “assay the weight of the evidence which might be offered in support
thereof.” Sims v. Artuz, 230 F.3d 14, 20 (2d Cir. 2000).

II. Breach of Contract

Under New York law, “an action for breach of contract requires proof of (1) a contract;
(2) performance of the contract by one party; (3) breach by the other party; and (4) damages.”
Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525 (2d Cir. 1994). The New York Statute of
Frauds provides that “a contract to pay compensation for services rendered in negotiating the
purchase .. . of a business,” including broker agreements, is void unless in writing. N.Y. Gen.
Oblig. Law § 5-701(a)(10). See also Intertex Trading Corp. v. Ixtaccihuatl S.A. de CV, 754 F.
Supp. 2d 610, 615 n.3 (S.D.N.Y. 2010) (N.Y. Gen. Oblig. Law § 5-701(a)(10) applies where a
broker seeks commission for introducing potential buyers, arranging meetings, and participating
in business negotiations). In addition, N.Y. Gen. Oblig. Law § 15-301(1) provides that “a written
agreement that expressly states that it can only be modified in writing cannot be modified

orally.” Towers Charter & Marine Corp. v. Cadillac Ins. Co., 894 F.2d 516, 522 (2d Cir. 1990).
Partial performance of an oral modification, however, can circumvent the § 15-3011)
statutory bar on oral modifications to agreements with no-oral-modifications clauses. See N.Y.
Gen. Oblig. Law § 5-703(4); Rose v. Spa Realty, 366 N.E.2d 1279, 1283 (N.Y. 1977) (awarding
plaintiff purchasers specific performance of an oral agreement reducing the quantity of land to be
conveyed in a written agreement of sale based on partial performance of the oral modification—
i.e, seller’s application for approvals on the reduced number of lots). In order to establish the
existence of an alleged oral modification under the Rose partial performance doctrine, however,
a plaintiff's conduct must be unequivocally referable to the oral modification or not otherwise
compatible with the agreement as written. Towers Charter, 894 F.2d at 522.

Plaintiff's breach of contract claim is based on an alleged oral modification of the
Consulting Agreement. The claim, which is for the purchase of a business, is subject to the
Statute of Frauds and is void because it was not made in writing. N.Y. Gen. Oblig. Law § 5-
701(a)(10). The Agreement’s no oral modification clause provides further support that Plaintiff's
claim is precluded by the Statute of Frauds. See N.Y. Gen. Oblig. Law § 15-301(1); Towers
Charter, 894 F.2d at 522.

The Rose partial performance doctrine does not save Plaintiff's claims, because it does
not apply to agreements for broker or finder fees. See Duckett v, Engelhard, No. 15-cv-8645
(RIJS), 2017 U.S. Dist. LEXIS 16961 at *7 (S.D.N.Y. Feb. 6, 2017) (noting that the New York
Court of Appeals has “firmly stated” that there is no partial performance exception to Section 5-
701(a)(10) of New York’s Statute of Frauds); Castellotti v. Free, 27 N.Y.S.3d 507, 513 (ist
Dep’t 2016) (“the partial performance exception applies only to the statute of frauds provision m
(N.Y. General Obligations Law § 5-703, [“Conveyances and contracts concerning real property

required to be in writing”] and has not been extended to § 5-701”).
Plaintiff's conduct also was not unequivocally referable to an alleged oral contract. See
Anostario v. Vicinanzo, 450 N.E.2d 215, 216 (N.Y. 1983) (for conduct to be “unequivocally
referable,” it must be “explainable only with reference to the oral agreement”); see also
Microbanc, LLC v. InspireMD, Inc., No. 16 CV 3860-LTS, 2018 U.S. Dist. LEXIS 9832 at *11
(SDNY. Jan. 22, 2018) (Plaintiff's conduct (i.e. continuing to act as a broker after the
expiration of the consulting agreement) was not unequivocally referable to an alleged oral
modification extending the agreement because it could be “reasonably explained by the
possibility of other expectations”). In the instant case, the Court can reasonably explain
Plaintiff's conduct as “preparatory steps” taken towards consummation of a new agreement. Jd.
Moreover, the parties had not set new price terms or an expiration to the allegedly modified
agreement modification, suggesting that the term of the original agreement had not been
extended. See Morris Cohon & Co. v. Russell, 245 N.E.2d 712, 715 (N.Y. 1969) (referring to
“the well-established rule that in a contract action a memorandum sufficient to meet the
requirements of the Statute of Frauds must contain expressly or by reasonable implication all the
material terms of the agreement, including the rate of compensation if there has been agreement
on that matter”).?

Tl. Quantum Meruit
To recover in quantum meruit, “a claimant must establish (1) the performance of services

in good faith, (2) the acceptance of the services by the person to whom they are rendered, (3) an

 

3 CMC also did not admit to an oral modification to the Agreement, On the contrary, CMC’s behavior is more
consistent with an understanding that the terms of the agreement had expired. When CMC learmed that the thinX XS
acquisition had closed, CMC emailed IDEX and stated that it was “very steange” that no one had notified CMC that
they were under contract on the thinXXS negotiation, but IDEX did not respond. Robinson Dec. in Opp. Ex. 3 at 1.
CMC emailed twice more asking for information about the fee arrangement, and again IDEX did not respond.
Robinson Dec. in Opp. Ex. 4 at 1. IDEX’s non-response is not an admission of an oral modification to the
Agreement,

 

 
expectation of compensation therefor, and (4) the reasonable value of the services.” Learning
Annex Holdings, LLC v. Rich Global, LLC, 860 F. Supp. 2d 237, 242 ($.D.N.Y. 2012). New
York law does not permit recovery in quantum meruit if the parties have a valid, enforceable
contract that governs the same subject matter as the quantum meruit claim. See Mid-Hudson
Catskill Rural Migrant Ministry, Inc. vy. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005).

N.Y. Gen. Oblig. Law § 5-701(a)(10) precludes CMC, a broker, from availing of
quantum meruit to recover services fees based on an alleged oral agreement. See Minichiello v.
Royal Business Funds Corp., 223 N.E.2d 793 (N.Y. 1966) (holding that the legislature intended
to preclude recovery in quantum meruit for brokers and finders); Snyder v. Bronfman, 921
N.E.2d 567 (N.Y. 2009) (holding that § 5-701(a)(10) makes clear that the Statute of Frauds
applies to quantum meruit claims); see also Ellis v. Provident Life & Accident Ins. Co., 3 F.
Supp. 2d 399, 412 (S.D.N.Y. 1998) (plaintiff could not utilize a quasi-contract theory such as
unjust enrichment to circumvent the § 5-701 Statute of Frauds).
IV. Equitable and Promissory Estoppel

In New York, “promissory estoppel has three elements: [i] a clear and unambiguous
promise; {ii] a reasonable and foreseeable reliance by the party to whom the promise is made{;]
and {iii] an injury sustained by the party asserting the estoppel by reason of the reliance.”
Cyberchron Corp. v. Calldata Sys. Dev., Inc., 47 F.3d 39, 44 (2d Cir. 1995) (internal citation and
quotation marks omitted). To circumvent the “statutory bar” on enforcement of unwritten
agreements that fall under the Statute of Frauds, equitable and promissory estoppel claims
require an injury so egregious that it would be unconscionable to allow a defendant to invoke the
Statute of Frauds. See American Bartenders School v 105 Madison Co., 457 N.Y.S.2d 523 (1*

Dep’t), aff'd 450 N.E.2d 230.
An “unconscionable injury” is “injury beyond that which flows naturally . . . from the
non-performance of the unenforceable agreement.” Merex A.G. v. Fairchild, 29 F.3d 821, 826
(2d Cir. 1994). For an injury to overcome the Statute of Frauds, “a plaintiff must suffer a greater
injury than one that is both predictable and, to a certain degree, the consequence of the
[p]laintiff’s own choices.” Robins v. Zwirner, 713 F. Supp. 2d 367, 377 (S.D.N.Y. 2010).

Promissory estoppel is not available because Plaintiff fails to allege an unconscionable
injury. See Darby Trading Inc. v. Shell Int'l Trading & Shipping Co., 568 F. Supp. 2d 329, 341
(S.D.N.Y. 2008) “[I]n the absence of ‘egregious’ circumstances, courts have consistently
rejected promissory estoppel claims when the alleged injuries consisted of lost profits, lost fees,
forgone business opportunities or damage to business reputation.” Jd.; see also Ellis, 3 F. Supp.
2d at 410-11 (noting it is well established under New York law that lost fees are not
“unconscionable injuries” for purposes of circumventing the Statute of Frauds); Philo Smith &
Co. v. USLIFE Corp., 554 F.2d 34, 36 (2d Cir. 1977) (affirming district court’s dismissal of
promissory estoppel claim barred by the Statute of Frauds because plaintiff's injury, the loss of a
finder fee commission, was “solely a result of the non-performance of a void agreement” and
“not the kind of injury contemplated by New York law” as falling within the unconscionability
exception).

It is proper to dismiss the cause of action due to lack of an unconscionable injury on the
pleadings alone. See Komlossy v. Farugi & Farugi, LLP, 15 Civ. 9316 (KPF), 2017 U.S. Dist.
LEXIS 25490 (S.D.N.Y. Feb. 23, 2017) (granting defendant’s motion to dismiss in suit for
unpaid finder fee commission under alleged oral finder fee agreement because alleged mjury did

not demonstrate an unconscionable injury).’

 

4 Plaintiff's argument that it should have the benefit of discovery before dismissal is without merit. See Microbanc,
2018 U.S. Dist. LEXIS 9832 (dismissal of quantum meruit claim to recover Plaintiff's finder fee based on oral

8
CONCLUSION

Defendant’s motion to dismiss is GRANTED. The Clerk of Court is directed to terminate

Dkt. 16 and close this case.

Dated: New York, New York SO ORDERED

August / , 2019 YY
[kA byth,

PAUL A. CROTTY
United States District Judge

 

 

assurances). The pleadings are deficient because they contain no evidence of a writing to support modification of the
Agreement, and the Court need not approve of Plaintiff's fishing expedition to discover a basis for its claims.

 
